Opinión disidente del
Juez Asociado Señor Irizarry Yunque
con la cual concurren los Jueces Asociados Señores Dá-vila y Negrón García.
San Juan, Puerto Rico, a 1ro. de noviembre de 1976
Los hechos ocurridos, tal como se relatan en la opinión del Juez Presidente, son suficientes para viciar de nulidad el procedimiento aquí utilizado para la identificación del ape-lante. Esa identificación se basó exclusivamente en el testi-monio de la víctima, sugerida en el cuartel de la policía, sin las garantías que como normas del debido proceso de ley señalamos en Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969). La sugestividad cobra mayor importancia en este caso si consideramos las circunstancias de la víctima. Se agrava aún más por lo incompleto de la investigación policíaca, y la ausencia total de otros elementos de prueba que pudieran corroborar la identificación, sin que se ofreciera explicación alguna que justifique tal ausencia de prueba.
Respecto a la sugestividad, no creo que pueda negarse. Copiamos de la opinión circulada: “A las 3:00 A.M. de la misma noche la policía lo lleva al cuartel de Gurabo y allí identifica su carro. Luego le muestran dos personas deteni-das en el cuartel, una de las cuales era el apelante, y le pre-guntan si ellos fueron sus agresores. (T.E. págs. 15-16; 27-29.) El contesta que sí. No había más civiles en el cuartel en dicho momento.”
No hay explicación alguna en los autos de por qué no se presentó al apelante en rueda de confrontación. No creo que hubiese sido difícil hacerlo. El hecho que no hubiese “más civiles” en el cuartel en aquel momento no puede explicar *299satisfactoriamente y excusar la desviación de las normas de Gómez Incera. ¿Es que no podía hacerse un esfuerzo por con-seguir más personas, entre ellas policías que formaran parte de la rueda de confrontación, vestidos en ropa corriente? ¿Es que no podía esperarse algún tiempo? ¿Qué prisa había? No creo que se justifique aquí apartarnos de la siguiente pauta, establecida en Bates v. United States, 405 F.2d 1104 (D.C. Cir. 1968) por el hoy Juez Presidente de los Estados Unidos, que citamos con aprobación en Pagán Hernández v. Alcaide, 102 D.P.R. 101, 106 (1974), opinión del Juez Davila: “Trabajo policial prudente requiere la limitación de estas identificaciones en el lugar de los hechos a situaciones en que hay que resolver prontamente posibles dudas sobre la identificación; en ausencia de dicha necesidad, la rueda de confrontación convencional es el procedimiento apropiado.”
En Pueblo v. Montañez Ramos, 100 D.P.R. 911, 923-924 (1972), censuramos que la policía, a pesar de estar vigente la norma de Gómez Incera, no la siguiese. En Pueblo v. Tanco, 101 D.P.R. 75 (1973), volvimos a expresarnos sobre la falta de cumplimiento, por parte de la policía, con dicha norma. En Pueblo v. Delgado Meléndez, 101 D.P.R. 79-80-81 (1973), dejamos ver nuestro disgusto ante la práctica una vez más evidenciada en la investigación policíaca, de igno-rarla y no aplicarla, no obtsante que hacía seis meses estaba vigente la norma de Gómez Incera. Los hechos del caso de autos ocurrieron cinco años después de adoptada dicha norma. Ante una situación en que no solamente se ignoró la norma sino también se sugirió directamente la identificación, ¿vamos a cruzarnos de brazos? ¿Vamos a permitir que la norma sea anulada por la práctica de no aplicarla?
La víctima había estado tomando cervezas hasta la hora en que ocurren los hechos. Es de presumirse, que estaba bajo los efectos de la bebida. Declaró que fue agredido por sus asaltantes “al propio momento de entrar” al bar y sin que mediaran palabras entre ellos. El bar estaba oscuro. No *300conocía a sus asaltantes. Ellos lo golpearon, lo arrastraron hacia afuera, siguieron golpeándolo y lo dejaron herido, semi inconsciente, al extremo que fue necesario llevarlo a curar en una ambulancia. Le habían roto el tabique de la nariz, y ello requirió varios puntos de sutura. ¿Es de fiar que bajo esas circunstancias hubiese recuperado su completa lucidez mental dos horas después e identificar, fuera de duda razo-nable, a dos personas que le fueron sugeridas directamente por la policía como sus asaltantes?
Aparte de la declaración de la víctima no hubo otra prueba que identificara a los dos sospechosos, y al apelante en particular. Siendo la declaración de la víctima sobre la identificación del apelante la única prueba que tuvo ante sí el jurado, y habiendo sido dicha identificación sugerida por la policía en la primera oportunidad, quedó viciada y no podía admitirse ni servir de base para la convicción.
En Montañez Ramos, supra, este Tribunal revocó una convicción por asesinato en primer grado, hecha por un jurado, y decretó la absolución del apelante. Se basó en que su identificación por el cantinero de un bar en el que ocurrie-ron los hechos no se hizo siguiendo la norma de Gómez lucera. La prueba en dicho caso estableció que el cantinero vio al apelante en la tarde del día de los hechos, cuando éste estuvo en el bar e inquirió por el occiso: lo volvió a ver por la noche, cuando el apelante hizo los disparos fatales; y, fue gracias a la descripción que dio el cantinero a la policía que el ape-lante pudo ser detenido luego de ocurrir el crimen. Más aún, su seguridad sobre la identidad del apelante se robusteció al identificarlo al bajarse de un automóvil de la policía, donde estaba en compañía de otras personas. Compárense esos hechos con los del caso ante nos. Aquí no hay prueba de que la víc-tima describiera a sus asaltantes antes de serles presentados los dos sospechosos, entre ellos el aquí apelante, en el cuartel de la policía. La prueba establece que la víctima entró a un bar oscuro e inmediatamente fue asaltado por dos individuos *301que lo golpearon, lo arrastraron a la acera y allí lo siguieron golpeando, le sacaron su cartera de un bolsillo, y lo dejaron tirado en la acera semi inconsciente, y allí permaneció, en ese estado, hasta que una ambulancia lo recogió y lo llevó al hospital. Declaró que todo ocurrió rápido, y que transcurrieron de cinco a diez minutos desde que se inició el incidente hasta que fue recogido por la ambulancia.(1) Nunca había visto a sus asaltantes. En ausencia de más prueba sobre “la totali-dad de las circunstancias,” de que hablamos en Gómez lu-cera, no veo cómo pueda justificarse en este caso que se pres-cindiera de la norma allí establecida, a menos que se revoque a Gómez lucera y a toda la línea de casos posteriores, inclu-yendo a Moutañez Ramos.
Parafraseando al compañero Juez Díaz Cruz en su opi-nión disidente en Pueblo v. Kravitz, 105 D.P.R. 158 (1976): “Mi sentido de justicia no me permite anular la libertad del apelante descansando en tan cuestionable evidencia.”
Respecto a la instrucción al jurado sobre la identifica-ción del apelante, creo que su omisión constituye fundamento adicional para revocar. La opinión del Juez Presidente con-cluye que como no se solicitó tal instrucción, se renunció al derecho a apuntarlo como error. Cita como autoridad Pueblo v. Álvarez de Jesús, 99 D.P.R. 124 (1970); Pueblo v. del Valle, 91 D.P.R. 174 (1964); y Pueblo v. Negrón, 79 D.P.R. 296 (1956). Señala, por último, que aparte de la opinión concurrente del Juez Bazelon en United States v. Telfaire, 469 F.2d 552 (C.A. D.C. 1972), no se ha encontrado base juris-prudencial que sostenga que las instrucciones sobre identifi-cación deben impartirse aunque no se soliciten.
La ausencia de precedentes en la jurisprudencia federal y en los estados no tiene ni puede tener alcance alguno. Como *302dijera el Juez Díaz Cruz en Ortiz v. Levitt & Sons, 101 D.P.R. 290, 295 (1973), “no tenemos que rebasar nuestras fronteras del Mar de las Antillas en busca de precedentes/’ No tenemos que esperar a que de afuera nos tracen las pau-tas de liberalidad. Las garantías a la libertad que nuestro Derecho reconoce no están supeditadas a moldes estrechos de otras jurisdicciones. No hemos vacilado en otras ocasiones, ni debemos vacilar ahora, en ir más lejos en defensa del de-bido proceso de ley que los tribunales federales o estatales. Para ejemplo, baste citar a Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), en que adoptamos normas res-pecto del derecho de un acusado a ser informado, en la etapa investigativa, de su derecho a estar asistido de abogado, más allá de lo reconocido por el Tribunal Supremo federal en Escobedo v. Illinois, 378 U.S. 478 (1964), y que se reconocieron posteriormente en Miranda v. Arizona, 384 U.S. 436 (1966). Cf. Soto Ramos v. Supert. Granja Penal, 90 D.P.R. 731, 734 (1964).
En cuanto a la jurisprudencia nuestra, los casos citados en la opinión el Juez Presidente — Álvarez de Jesús, del Valle y Negrón — no pueden considerarse autoridad para sostener que la omisión de solicitar instrucciones al jurado sobre el pro-cedimiento de identificación impide que la cuestión se plan-tee ante nos en apelación. Los citados casos se hacen eco de un principio jurisprudencial que ha quedado consagrado en la Regla 137 de Procedimiento Criminal, que en lo aquí perti-nente dice:
“. . . Ninguna de las partes podrá señalar como error cual-quier porción de las instrucciones u omisión en las mismas a menos que planteare su objeción a ellas o solicitare instrucciones adicionales antes de retirarse el jurado a deliberar, exponiendo claramente los motivos de su impugnación, o de su solicitud....”
Pero bien claramente se ocupan dichos casos de señalar que cuando se trata de derechos fundamentales el juez de instan-cia viene obligado a instruir al jurado sobre ello, y que la *303omisión de objetar dicha instrucción no implica una renuncia a plantear la cuestión en apelación. Álvarez de Jesús, supra, pág. 127; del Valle, supra, pág. 179, Negrón, supra, págs. 301-302. En el más reciente caso de Pueblo v. Reyes Acevedo, 100 D.P.R. 703, 711-714 (1972), pasamos sobre el tecnicismo de la Regla 137 y revocamos una convicción por asesinato porque entendimos que, aunque no se objetó determinada ins-trucción, la omisión afectó un derecho fundamental.
¿Es el derecho a que se instruya al jurado sobre la vali-dez del procedimiento mediante el cual se identifica al acu-sado un derecho fundamental? Entendemos que sí. Dijimos en Gómez Incera, supra, pág. 251, que: “[la] identificación del acusado es una fase esencial en el procedimiento criminal.” Y citamos la trilogía de Wade, Gilbert y Stovall,(2) y el más reciente caso de Foster v. California, 394 U.S. 440 (1969), al efecto de que “. . . en algunos casos los procedi-mientos que llevan a una identificación ocular, pueden estar tan viciados que como cuestión de derecho hagan constitu-eionalmente inadmisible la identificación.” Gómez Incera, a la pág. 251. Es que, según resolvimos en Gómez lucera y hemos reiterado en los casos posteriores que ya hemos citado, cuando se violenta la norma allí establecida se priva al acu-sado del debido proceso de ley. “No puede haber un juicio justo e imparcial si no se garantiza debidamente la forma de identificar a la persona que se acusa de la comisión de un crimen.” Gómez Incera, pág. 252. ¿Hay derecho más fundamental para la protección de la libertad que el derecho de un acusado a que se le garantice un juicio justo e imparcial?
En Pueblo v. Arcelay Galán, 102 D.P.R. 409, 415-416 (1974), al revocar a Pueblo v. Martínez Vega, 98 D.P.R. 946 (1970), sobre la renuncia implícita al derecho a juicio rá-pido, dijimos: “Las renuncias a los derechos fundamentales deben ser expresas, no presuntas, así como voluntarias y *304efectuadas con pleno conocimiento de causa.” Este principio había sido reconocido en Pueblo v. Morales Romero, 100 D.P.R. 436 (1972), respecto de la renuncia a juicio por ju-rado. Hace poco, en la esfera administrativa, reconocimos como fundamental el derecho del Administrador del Fondo del Seguro del Estado a una vista ante la Comisión Industrial y dijimos: “Cuando se trata de derechos fundamentales surge de hecho una presunción contraria a su renuncia.” F.S.E. v. Comisión Industrial, 105 D.P.R. 261 (1976).
Para concluir, no tengo reparo a que se adopten las ins-trucciones al jurado que en materia de identificación del acusado propone la opinión del Juez Presidente. Su adopción subraya mi contención de que estamos frente a un derecho fundamental del acusado. Debo aclarar, sin embargo, que el adoptar estas instrucciones no debe entenderse como un aflo-jamiento de la norma establecida en Gómez Incera. Dicha norma establece una regla de exclusión en materia de prueba, a saber, que es inadmisible la identificación hecha a base de sugestividad porque ello viola el debido proceso de ley. El tribunal de instancia debe pasar sobre el aspecto de admisi-bilidad como cuestión de Derecho. Si entiende que como cues-tión de Derecho no se ha violado el debido proceso de ley, procede entonces que como cuestión de hecho determine el jurado si el acusado ha sido identificado positivamente como el autor del delito que se le imputa, más allá de duda razona-ble. Es a tales fines que procedería impartir las instruc-ciones propuestas en la opinión del Juez Presidente.

 Sabemos que la estimación del tiempo que dura un incidente es en extremo subjetiva. No creo que haya quien discuta que a una persona herida que espera por una ambulancia, y que no está del todo consciente, el tiempo se le figura mucho más largo. En el sabio decir popular, “el que espera se desespera.”


 United States v. Wade, 388 U.S. 218 (1967); Gilbert v. California, 388 U.S. 263 (1967); y Stovall v. Denno, 388 U.S. 293 (1967).